JOHNSON, Judge.
This appeal is from an Order granting final summary judgment in favor of appel-lees in a suit brought by appellants to recover damages for injuries sustained when Mrs. Henderson fell on a city sidewalk in front of the Royal Package Store.
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. Upon our consideration thereof, we are of the opinion that the pleadings herein demonstrate disputed issues of material fact sufficient to dictate submission of such issues to a jury. Whether or not the appellant exercised reasonable care for her own safety, under all the circumstances, was a debatable question. It therefore lays within the province of the jury for resolution.
*792Accordingly, the trial court s final summary judgment in favor of appellees is reversed and this cause is remanded for a jury trial.
Reversed and remanded.
RAWLS, C. J., and MILLS, J., concur.